POPOVICH, Judge,
concurring and dissenting:
I concur in the result reached by the Majority. However, I do not join in that portion of the Opinion that treats appellant’s sentencing claim. My review of appellant’s brief reveals that, although he raises an ineffectiveness of *567counsel argument, he fails to link it with a deficient sentencing proceeding under Commonwealth v. Riggins, 474 Pa. 115, 377 A.2d 140 (1977). (Appellant’s Brief at 20) See Commonwealth v. Bolding, 315 Pa.Super. 444, 462 A.2d 278 (1983). Thus, I find that the sentencing question has been waived. Commonwealth v. Bolding, supra.
Moreover, appellate courts render a disservice to judicial economy and the efficient operation of our court system where they freely accept issues that could have and should have been first presented to the courts below for their consideration. Commonwealth v. Mitchell, 464 Pa. 117, 123, 346 A.2d 48, 52 (1975). Instantly, the appellant has failed to raise the issue (of a deficient sentencing proceeding) addressed by the Majority in the court below; therefore, it is waived.